               Case 8:20-bk-00328-MGW                Doc 2      Filed 01/15/20       Page 1 of 10



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

IN RE:

YASMARIE APONTE MEDINA
                                                                       CASE NO.:
      Debtor(s).
____________________________________________

                                             CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

     A limit on the amount of a secured claim based on a valuation which Included                        Not Included
     may result in a partial payment or no payment at all to the secured
     creditor. See Sections C.5(d) and (e). A separate motion will be filed.

     Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                           Not Included
     security interest under 11 U.S.C. § 522(f). A separate motion will be
     filed. See Section C.5(e).
     Nonstandard provisions, set out in Section E.                         Included                      Not Included


NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER
THE SECURED CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT
MAKE PAYMENTS TO THE SECURED CREDITOR UNDER SECTION C.5(k), OR IF
PAYMENTS TO ASECURED CREDITOR ARE NOT SPECIFICALLY INCLUDED IN
THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.




1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
             Case 8:20-bk-00328-MGW          Doc 2   Filed 01/15/20    Page 2 of 10




B.     MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”)include the
       Trustee’s fee of 10% and shall begin 30 days from petition filing/conversion date. Debtor
       shall make Plan Payments to the Trustee for the period of 60 months. If the Trustee
       does not retain the full 10%, any portion not retained will be disbursed to allowed claims
       receiving payments under the Plan and may cause an increased distribution to the
       unsecured class of creditors.

       $ 405.00    from month     1      through      60 .
       $__________ from month ____ _____ through ____ ____.
       $__________ from month __________ through __________.


C.     PROPOSED DISTRIBUTIONS.


       1.      ADMINISTRATIVE ATTORNEY’S FEES.


       Base Fee $4,500.00        Total Paid Prepetition $1,500.00     Balance Due $3,000.00

       MMM Fee $1,800.00         Total Paid Prepetition $00.00        Balance Due $1,800.00

       Estimated Monitoring Fee at $50.00 per Month.

       Attorney’s Fees Payable Through Plan at $130.50 Monthly (subject to adjustment).

       2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 Acct. No.                        Creditor                       Total Claim Amount




       3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct. No.    Creditor                       Total Claim Amount




       4.      TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee

                                                2
           Case 8:20-bk-00328-MGW            Doc 2     Filed 01/15/20       Page 3 of 10



shall receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under 11 U.S.C. § 501(c), and no objection to the claim is
pending. If Debtor’s Plan Payments under the Plan are timely paid, payments to secured creditors
under the Plan shall be deemed contractually paid on time.


       Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
       Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
       Through the Plan. Under 11 U.S.C. § 1322(b)(5) Debtor will cure prepetition arrearages
       and maintain regular monthly postpetition payments on the following:

        (a)    Claims secured by Debtor’s principal residence. Postpetition mortgage
        payments must be included in the Plan Payments. Mortgage payments are due on the first
        payment due date after the case is filed and continue monthly thereafter. The amount of
        postpetition mortgage payments may be adjusted as provided for under the loan
        documents. The Plan may provide for the cure of arrearages to homeowner’s and
        condominium associations and may, but need not, include the payment of postpetition
        assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive
        a discharge of personal liability on these claims.



 Last Four       Creditor         Collateral         Regular        Gap             Arrears
 Digits of                        Address            Monthly        Payment
 Acct. No.                                           Payment
      NA         Association      364 Hibiscus       $0.00          $0.00           $300.00
                 of Ponciana      Dr
                 Villages         Poinciana,
                                  FL 34759-
                                  5608



       (b)     Claims Secured by Other Real Property that Debtor Intends to Retain -
       Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
       Through the Plan. Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages
       and maintain regular monthly postpetition payments on the following claims secured by
       real property. Postpetition mortgage payments must be included in the Plan. Payments are
       due on the first payment due date after the case is filed and continue monthly thereafter.
       The amount of postpetition mortgage payments may be adjusted as provided for under the

                                                 3
          Case 8:20-bk-00328-MGW            Doc 2      Filed 01/15/20      Page 4 of 10



       loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
       condominium associations and may, but need not, include the payment of postpetition
       assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive
       a discharge of personal liability on these claims.

Last Four        Creditor         Collateral        Regular        Gap                 Arrears
Digits of                         Address           Monthly        Payment
Acct. No.                                           Payment




       (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
       Modification. Pending the resolution of a mortgage modification request, the Plan
       Payments shall include the following adequate protection payments to the Trustee: (1) for
       homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
       spouse, if any (after deducting homeowner’s association fees), or the normal monthly
       contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
       of the gross rental income generated from the property. Debtor will not receive a discharge
       or personal liability on these claims. If Debtor obtains a modification of the mortgage, the
       modified payments shall be included in the Plan Payments. Debtor will not receive a
       discharge of personal liability on these claims.


Last Four Digits       Creditor                     Collateral Address       Adequate
of Acct. No.                                                                 Protection Payment
1131                   Amerihome Mtg Co             364 Hibiscus Dr          $234.00
                                                    Poinciana, FL 34759-
                                                    5608



       (d)    Claims Secured by Real Property or Personal Property to Which Section 11
       U.S.C. § 506 Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this
       provision does not apply to a claim secured solely by Debtor’s principal residence. A
       separate motion to determine secured status or to value the collateral must be filed.
       Payment on the secured portion of the claim, estimated below, is included in the Plan
       Payments. Unless otherwise stated in Section E, the Plan Payments do not include
       payments for escrowed property taxes or insurance.

Last Four     Creditor       Collateral        Claim      Value          Payment        Interest
Digits of                    Description/      Amount                    Through        Rate

                                                4
            Case 8:20-bk-00328-MGW         Doc 2     Filed 01/15/20      Page 5 of 10



Acct. No.                   Address                                    Plan




     (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
     § 506. Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or
     a nonpossessory, nonpurchase money security interest because it impairs an exemption or
     under 11 U.S.C. § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.       Creditor                           Collateral Description /
No.                                                                Address




     (f)     Payments on Claims Secured by Real Property and/or Personal Property to
     Which Section 11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final
     Paragraph in 11 U.S.C. § 1325(a). The claims listed below were either: (1) incurred
     within 910 days before the petition date and secured by a purchase money security interest
     in a motor vehicle acquired for Debtor’s personal use; or (2) incurred within one year of
     the petition date and secured by a purchase money security interest in any other thing of
     value. These claims will be paid in full under the Plan with interest at the rate stated below.

Last Four       Creditor        Collateral         Claim           Payment          Interest
Digits of                       Description/       Amount          Through          Rate
Acct. No.                       Address                            Plan




     (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
     the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
     under the Plan with interest at the rate stated below.

Last Four       Creditor        Collateral         Claim           Payment          Interest
Digits of                       Description/       Amount          Through          Rate
Acct. No.                       Address                            Plan




                                               5
           Case 8:20-bk-00328-MGW            Doc 2    Filed 01/15/20     Page 6 of 10




       (h)    Claims Secured by Personal Property – Maintaining Regular Payments and
       Curing Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. §
       1328(a)(1), unless the principal amount of the claim is paid in full through the Plan,
       Debtor will not receive a discharge of personal liability on these claims.

Last Four           Creditor            Collateral          Regular              Arrearage
Digits of Acct.                         Description         Contractual
No.                                                         Payment




       (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being
       made via automatic debit/draft from Debtor’s depository account and will continue to be
       paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
       The automatic stay under 11 U.S.C. § 362(a) and 1301(a) is terminated in rem as to Debtor
       and in rem and in personam as to any codebtor as to these creditors and lessors upon the
       filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law
       contract rights. Because these secured claims are not provided for under the Plan, under 11
       U.S.C. § 1328(a), Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits of Acct.         Creditor                         Property/Collateral
No.
NA                                Association of Ponciana          364 Hibiscus Dr
                                  Village (Post Petition           Poinciana, FL 34759-5608
                                  Assessments)



       (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
       is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
       creditors upon the filing of this Plan.

Last Four Digits of Acct.         Creditor                         Collateral/Property
No.                                                                Description/Address
5536                              Consumer Portfolio Svc           2015 Hyundai Sonata



       (k)   Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
       make payments to the following secured creditors. The automatic stay under 11 U.S.C. §§

                                                6
           Case 8:20-bk-00328-MGW             Doc 2    Filed 01/15/20      Page 7 of 10



       362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to any
       codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state law
       contract rights and defenses are neither terminated nor abrogated. Because these secured
       claims are not provided for under the Plan, under 11 U.S.C. §§ 1328(a), Debtor will not
       receive a discharge of personal liability on these claims.

Last Four Digits of Acct.          Creditor                          Collateral
No.                                                                  Description/Address




       7.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim, or Debtor or Trustee has filed a proof
of claim for the secured creditor/lessor under 11 USC § 501(c), and no objection to the claim is
pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

       (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5).
       Debtor assumes the following leases/executory contracts and proposes the prompt cure of
       any prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the
       lessor/creditor is not paid in full through the Plan. Debtor will not receive a discharge of
       personal liability on these claims.

Last Four           Creditor/Lessor      Description of       Regular              Arrearage and
Digits of Acct.                          Leased               Contractual          Proposed Cure
No.                                      Property             Payment




       (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
       claims that are paid via automatic debit/draft from Debtor’s depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
       automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
       creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
       or abrogate Debtor’s state law contract rights. Because these leases/executory contracts are
       not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a
       discharge of personal liability on these claims.

                                                  7
            Case 8:20-bk-00328-MGW           Doc 2     Filed 01/15/20      Page 8 of 10




 Last Four Digits of Acct.        Creditor/Lessor                    Property/Collateral
 No.




       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
       Leased Property. Debtor rejects the following leases/executory contracts and will
       surrender the following leased real or personal property. The automatic stay under 11
       U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam
       as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 Last Four Digits of Acct.        Creditor/Lessor                    Property/Collateral to be
 No.                                                                 Surrendered




        8.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $0.00.

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens
               securing such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the
               creditor’s proof of claim or other amount as allowed by Order of the Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
               property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
               or dismissal of this case, unless the Court orders otherwise. Property of the estate

               (a) ___X____ shall not vest in Debtor until the earlier of Debtor’s discharge or
               dismissal of this case, unless the Court orders otherwise, or

               (b)           shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate

                                                 8
          Case 8:20-bk-00328-MGW          Doc 2    Filed 01/15/20      Page 9 of 10



            and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
            by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
            claim. An allowed proof of claim will control, unless the Court orders otherwise.

     5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
            distributions. The actual distributions may vary. If the summary or spreadsheet
            conflicts with this Plan, the provisions of the Plan control prior to confirmation,
            after which time the Order Confirming Plan shall control.

     6.     Debtor shall timely file all tax returns and make all tax payments and deposits when
            due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
            Trustee with a statement to that effect.) For each tax return that becomes due after
            the case is filed, Debtor shall provide a complete copy of the tax return, including
            business returns if Debtor owns a business, together with all related W-2s and Form
            1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
            consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
            Trustee all tax refunds in addition to the Plan payments. Debtor shall not instruct
            the Internal Revenue Service or other taxing agency to apply a refund to the
            following year’s tax liability. Debtor shall not spend any tax refund without first
            having obtained the Trustee’s consent or Court approval.

E.   NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
     Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
     out in this section are deemed void and are stricken.
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________




                                              9
            Case 8:20-bk-00328-MGW      Doc 2    Filed 01/15/20    Page 10 of 10




                                    CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor(s)


_/s/Yasmarie Aponte Medina         __________________          Date 1/15/2020


Attorney for Debtor(s)


/s/ Jordan Finley, Esq_______________________________          Date 1/15/2020




                                            10
